Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because they should not include description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In the claims, particularly in regards to claims 4, 6, 10 and 12-14, it is unclear if applicant intends to claim the rivet in the installation configuration or in the pre-installation configuration.  Claim 16 is indefinite because it is unclear if the fastener is intended to be claimed in combination with the sleeve because that set of claims claim the fastener as only for use with the sleeve.  The claims were examined as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 6, 10-11, 13-15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terry (US 6,551,040).  Terry discloses a blind rivet (10) comprising a sleeve (12) with a shank (24) having a shank bore (25) and a head (26) having a head bore (30) with the head bore having a smaller diameter than the shank bore and; a pin (14) comprising: an installation portion (42) including a crest (48) at a distal portion; a first smooth section (45, 54) directly adjacent the crest; a shear ring (46) on the first smooth section; a grip/first grip portion (58 and 62) with a smaller diameter than the first smooth section directly adjacent the first smooth section; a pin break groove (60) directly adjacent the grip/first grip portion; a pin stop shoulder (56); a breakaway portion (40) with a second smooth section (not labeled) directly adjacent the brake groove and; a further grip/second grip portion (43) directly adjacent the second smooth portion.  A sleeve end portion forms a tulip (61) in the installed configuration.  

Claims 1-10 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denham (US 4,639,174).  Denham discloses a fastener (Fig. 1) comprising a sleeve (12) with a shank (14) having a shank bore (18) and a head (16) having a head bore (56) with the head bore having a smaller diameter than the shank bore and; a pin (10) received the sleeve with a pin installation portion and a breakaway portion separated by a break groove (26).  The installation portion includes a grip portion (40) directly adjacent the break groove formed as a knurl with axial channels and ridges (44).  The grip portion outer diameter is smaller than the shank bore and located therein in a pre-installation configuration (Fig. 2) and is greater than the head bore to form a friction fit therewith in an installed configuration (Fig. 6).  A sleeve end portion forms a tulip (72) in the installed configuration.  

Claims 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skolaude (US 2013/0312245).  Skolaude discloses a fastener (10) for use with a sleeve (6) comprising a pin installation portion and a breakaway portion separated by a break groove (36).  The installation portion includes a grip portion (not labeled) directly adjacent the break groove formed as a knurl with axial channels and ridges (p.[0041]) and, the breakaway portion includes a further grip portion (also not labeled).  The combination with a sleeve bore is considered a recitation of intended use of which Skolaude would be capable of (see MPEP 2114).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Terry (US 6,551,040) as applied to claim 11 above and in view of Denham (US 4,639,174).  Terry does not disclose the first grip portion having a diameter larger than the head bore to form a friction fit in the installation configuration.  Denham discloses a blind rivet including a pin with a first grip portion (40) directly adjacent a break groove (26) and a sleeve with a head bore (56) wherein the first grip portion has a diameter greater than the head bore to form friction fit in an installation configuration (Fig. 6).  Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to replace the first grip portion of Terry with a first grip portion as disclosed in Denham because both Terry and Denham are from the same field of endeavor, namely blind rivets, where the first grip portions are for the same purpose, namely to secure the pin to the sleeve in the installation condition, so replacing one first grip portion for another would yield the same predictable results.

Double Patenting
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,844,893. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than those of the parent where every element claimed in the instant application is included in the parent.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071.  The examiner can normally be reached on M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677